Case 2:19-cv-00869-GMN-BNW Document 39
                                    38 Filed 12/01/20
                                             11/24/20 Page 1 of 2
                                                                4
Case 2:19-cv-00869-GMN-BNW Document 39
                                    38 Filed 12/01/20
                                             11/24/20 Page 2 of 2
                                                                4




                                       IT IS SO ORDERED
                                       DATED: 12:39 pm, December 01, 2020



                                       BRENDA WEKSLER
                                       UNITED STATES MAGISTRATE JUDGE
